Order, entered on April 29, 1963, on plaintiff’s motion addressed to defendants’ notice of examination before trial, unanimously modified, on the law and the facts and in the exercise of discretion, by deleting the last paragraph and substituting the following: “ The notice of examination is modified to the extent of requiring the production of only such books, records and papers as are presently located in plaintiff’s New York office, without prejudice to an application for the production of other books, records and papers after the examination has proceeded ”; and, as so modified, said order is affirmed, with $20 costs and disbursements to defendants-appellants. On this record a requirement that an officer of plaintiff travel from Wisconsin to New York for pretrial examination appears to impose no “serious inconvenience or hardship” (Meinig Co. v. United States Fastener Co., 194 App. Div. 397, 399). More persuasive is plaintiff’s objection to transporting books, records and papers to New York as required by defendants’ comprehensive demand. But the validity of the objection need not be decided now. The examination should proceed, with the production of books, records and papers locally available. If in defendants’ view these should prove insufficient, the court will then be better able to determine whether others should be produced and if so where. Settle order on notice. Concur — Botein, P. J., McNally, Eager, Steuer and Staley, JJ.